Citation Nr: 1200011	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  His military occupational specialty was an 11B20, Light Weapons Infantryman.  His DD-214 does not show any foreign service, nor does it show that he served in a combat capacity.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Tinnitus was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a February 2007 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the February 2007 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those have been associated with his claims file.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent VA audiologic examinations in June 2007 and July 2008 in connection with the claim.  He also underwent a VA audiologic examination in April 2009 in connection with a claim for a total disability evaluation based upon individual unemployability (TDIU).  In short, the examination reports reflect consideration of the Veteran's current complaints, specifically acknowledges review of lay contentions, include appropriate examination findings and diagnoses, and opinions consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Background and Analysis

The Veteran's service treatment records are of record.  His enlistment examination in January 1969 includes the Veteran's reports of a history of ear trouble in his left ear.  An audiogram revealed puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
25
LEFT
5
10
0
0
25

In December 1969, the Veteran described progressive hearing loss in his left ear.  A record indicates that it was apparently related to acoustic trauma.  A physical examination revealed a "dead ear".  The examiner described it as a "red herring" history, and probably a "mumps dead ear."  

On his separation examination in September 1970, an audiogram revealed puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

70
LEFT
70
10
50

100+

The service treatment records do not include any reports or clinical diagnoses of tinnitus.  

In 1982, the Veteran claimed entitlement to service connection for a hearing loss disability.  He underwent a VA audiologic examination in May 1982 but it did not include findings with respect to any tinnitus.  

Service connection for left ear hearing loss was granted by way of a July 1982 rating decision.  

The Veteran underwent a VA examination in June 1986 in connection with a claim for an increased rating for service-connected left ear hearing loss.  The examination report notes that the Veteran denied "any blowing tinnitus."  

During a VA examination in October 2004, the Veteran reported a history of intermittent tinnitus in the right ear that began back in 1990.  

In a November 2004 decision, the RO granted service connection for right ear hearing loss.  

VA outpatient treatment records since 2004 are of record.  In a November 2004 VA outpatient treatment record, the Veteran reported a history of "occasional tinnitus."  

In October 2006, he initiated the current claim seeking service connection for tinnitus.  He stated "I am experiencing problems with ringing in my ears which also affects my hearing."  

VA outpatient treatment records in February 2007 note treatment for recurrent otitis externa.  The record notes a history of right ear infections for the last 3-4 months.  A physical examination revealed a right external auditory canal lesion.  A pathology report in April 2007 revealed that it was a benign polyp.  

He underwent a VA examination in June 2007.  At such time, he described tinnitus in his right ear which occurred several times per day and lasts about 1 to 2 minutes per episodes.  The examiner concluded the "due to the timeframe of onset being at least 20+ years after discharge from active military service, it is not likely due to military noise exposure."  

As noted, the RO denied the claim in June 2007.  

In the Veteran's notice of disagreement to the June 2007 decision, he reported that he had tinnitus "for as long as [he could] remember."  He stated that he was not aware that he had to file a separate claim for tinnitus.  On his VA Form 9, he stated that he had been service-connected for hearing loss since 1982 and had suffered with tinnitus since that time.  

The Veteran underwent an additional VA examination in July 2008.  The examiner reviewed the Veteran's claims file and took a history.  Therein, the examiner noted a history of tinnitus having a "gradual onset several years ago."  Tinnitus was described as unilateral and occurring daily for 30 seconds to one minute.  The examiner opined that since the tinnitus did not occur until after discharge "it is felt to be less likely that his tinnitus is related to military noise exposure."  

In an April 2009 VA examination in connection with a then-pending claim for TDIU, the examiner noted the history as reported by the Veteran that tinnitus "is reported to have begun after discharge from the military."  No opinion was rendered as to the etiology of the condition.  

Finally, the Veteran has submitted statements from friends, family members and an employer who describe the effects of his hearing loss disability.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).   

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  First, even after considering the Veteran's contentions, there remain evidentiary gaps in the presentation of the claim.  For instance, while the service treatment records show treatment for hearing loss during service, they do not reference any reports of tinnitus.  In addition, there is a substantial period of time in which there is no objective evidence of a tinnitus disability.  As noted, while the Veteran was discharged from active military service in 1970, the first objective evidence of tinnitus was not until 2004.  More significantly, prior to such time, during the VA examination in 1986, the Veteran denied any tinnitus.  

The Veteran's own reports regarding the history of tinnitus are also inconsistent with respect to what he reports to medical professions and what he reports to VA when pursuing his claim for compensation benefits.  For instance, while he reports intermittent tinnitus back to 1990 during the October 2004 VA examination and tinnitus of only a recent timeframe during VA examinations in June 2007 and July 2008, he reports to VA that he had it for as long as he can remember.  The Board affords the Veteran's statements made during treatment to be of greater probative weight than those made to VA when seeking disability compensation benefits.  The Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

Turning to the competent medical evidence of record, the Board finds the June 2007 and July 2008 VA examination opinions constitute the most probative evidence addressing the likely etiology of the tinnitus disability.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the July 2008 VA examiner has reviewed the Veteran's claims file, and both examiners took a thorough history and conducted audiologic examinations.  The examiners provided a rationale that tinnitus did not manifest until many years following discharge from service and therefore was unlikely related to exposure to acoustic trauma during service.  There is no contrary medical opinion evidence of record.  

Considering the Veteran's friends and family member's testimony as to the hearing loss disability, the Board finds that they are competent to describe the symptoms of hearing loss, as it is primarily a subjective disorder incapable of being substantiated by objective medical evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Their statements, however, do not address the etiology of tinnitus.  Thus, they do not support the claim.  

Considering all of the evidence of record, including the lay statements of record, the Board finds that the preponderance of the evidence is against the claim, and, accordingly, it must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


